Fourth Court of Appeals
                                   San Antonio, Texas

                                         January 21, 2022

                                      No. 04-21-00476-CV

                           IN THE INTEREST OF A.R.M., a Child,

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-11-26159-CV
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER

        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. See
In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (recognizing that Anders
procedures apply in parental termination cases). Counsel has informed appellant of his right to
file his own brief and provided appellant with a form motion for pro se access to the appellate
record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief in this appeal, he must do so within twenty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, appellee may file a responsive brief no later than twenty days after the date appellant’s pro
se brief is filed in this court.

     We ORDER the motion to withdraw, filed by appellant’s counsel in this appeal, to be
HELD IN ABEYANCE pending further order of the court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court